DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
It is unclear which data points describe “NaOH Corrected”, “No Base” and “CaO” in Fig. 3. It is suggested to use different shapes to differentiate between the data sets (such as shown in Fig. 5 and Fig. 6). 
It is unclear which data points describe “NaOH”, “None” and “NH4OH” in Fig. 4. It is suggested to use different shapes to differentiate between the data sets (such as shown in Fig. 5 and Fig. 6). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The disclosure is objected to because of the following informalities: 
“small molecule sugars, small molecule sugars” should read “small molecule sugars” in paragraph [58], line 3-4.
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-6, 11-14, 16-17, 19,  21-22, and 26 are objected to because of the following informalities:  
In order to ensure proper antecedent basis, it is suggested to amend “biomass” to “biomass comprising lignocellulosic polymers” in claim 1, line 3; claim 2, line 1; claim 3, line 1; claim 6, line 3; claim 13, line 5; claim 14, line 3; and claim 21, line 1. 

In order to ensure clarity, it is suggested to insert “the group consisting of” after “from” and before “corn” in claim 3, line 1. 
In order to ensure clarity, it is suggested to insert “the group consisting of” after “from” and before “air” in line 2 of each of claims 4 and 5. 
In order to ensure clarity, it is suggested to amend “or” to “and” in claim 4, line 3. 
It is suggested to delete “in” in claim 6, line 1. 
In order to ensure clarity, it is suggested to amend “treatment process” to “treatment in step (a)” in claim 6, line 2. 
In order to ensure clarity, it is suggested to insert “the group consisting of” after “from” and before “oxides” in claim 11, line 1. 
In order to ensure clarity, it is suggested to insert “the group consisting of” after “from” and before “ammonia” in claim 12, line 1. 
In order to ensure clarity and proper antecedent basis, it is suggested to amend “treatment step” to “step (a)” in claim 14, line 2, and claim 17, lines 1 and 2.
In order to ensure clarity and proper antecedent basis, it is suggested to amend “oxidizing step” to “step (a)” in claim 16, line 1. 
In order to ensure clarity, it is suggested to insert “the group consisting of” after “from” and before “water” in claim 19, line 2. 
In order to ensure clarity, it is suggested to insert “the group consisting of” after “from” and before “nickel” in claim 19, line 4. 

In order to ensure clarity, it is suggested to insert “the group consisting of” after “from” and before “enzymatic” in claim 22, lines 1-2. 
In order to ensure clarity, it is suggested to insert “the group consisting of” after “from” and before “xylanases” in claim 22, line 2. 
It is suggested to amend “hemicellulose” to “hemicellulase” in claim 24, line 2. 
In order to ensure clarity, it is suggested to insert “the group consisting of” after “from” and before “bacteria” in claim 26, line 2. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11-17, 19, 21-22, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “at a temperature in a range of …”. However, it is unclear whether this temperature range refers to the temperature of the mixture, the temperature of the steam, etc. The examiner interprets “a temperature” as the temperature of the mixture. This interpretation is speculative. Clarification is requested.

	
The term “about” in claims 1, 6, 7, 9, and 13-17 is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 1, the term “about” renders “a temperature”, “a period”, and “the pH of the mixture” indefinite. 
Regarding claim 6, the term “about” renders “a weight ratio of oxygen introduced by the at least one oxidizing agent during the treatment process to carbon in the biomass” indefinite. 
Regarding claim 7, the term “about” renders “the pH of the mixture” indefinite. 
 Regarding claim 9, the term “about” renders “the pH” indefinite. 
Regarding claim 13, the term “about” renders “an amount of the base added to the mixture” indefinite. 
Regarding claim 14, the term “about” renders “an amount of the steam used in the treatment step” indefinite. 
Regarding claim 15, the term “about” renders “the temperature” indefinite. 
Regarding claim 16, the term “about” renders “a pressure” indefinite. 


Claim 1 recites “measuring a pH of the mixture for substantially an entire duration of step (a)” (emphasis added). It is unclear whether this refers to measuring a pH of the mixture only during step (a), includes measuring the pH before and after step (a), etc. When the examiner looks to the specification for guidance, the specification discloses “the term ‘substantially’ as used herein means an amount of at least generally about 80%, alternatively at least about 90%, alternatively at least about 95%, or alternatively at least about 99%” [56]. The examiner interprets “substantially” as “at least 99% of”. This interpretation is speculative. Clarification is requested. 

Regarding dependent claims 2-7, 9, 11-17, 19, 21-22, 24, and 26, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation "oxidative catalyst selected from water insoluble metals, transition metals, precious metals, their salts or oxides, and combinations thereof", and the claim also recites "oxidative catalyst comprises a metal selected from nickel, cobalt, platinum, palladium, rhenium, iron, copper, vanadium, zirconium and ruthenium" which is the 

Claim 22 recites “step d) selected from enzymatic treatment using at least one enzyme selected from … lipases; and fermentation”. It is unclear whether step d) is selected from the group consisting of enzymatic treatment and fermentation, step d) comprises both enzymatic treatment and fermentation, etc. The examiner interprets step d) as comprising both enzymatic treatment and fermentation. This interpretation is speculative. Clarification is requested. 

Claim 24 recites “the at least one enzyme comprises at least one cellulase and at least one hemicellulose”. It is unclear whether the at least one enzyme must contain at least one cellulase and at least one hemicellulase, is selected from the group comprising at least one cellulase and at least one hemicellulase, etc. The examiner interprets this as the at least one enzyme is selected from the group comprising at least one cellulase and at least one hemicellulase. This interpretation is speculative. Clarification is requested. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 11-13, 15-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kindsigo et al., Degradation of lignins by wet oxidation: model water solutions, 2006, Proc. Estonian Acad. Sci. Chem., 55, 3, 132-144, hereinafter Kindsigo, in view of Holtzapple et al. (US 5,865,898), hereinafter Holtzapple, as evidenced by The Engineering ToolBox: Water – Saturation Pressure, hereinafter Bhadha et al., Bagasse: A Potential Organic Soil Amendment Used in Sugarcane Production, August 2020, UF/IFAS Extension, pages 1-5, hereinafter Bhadha.
Regarding claims 1, 4-5, and 15, Kindsigo teaches a model solution of lignin was prepared using alkali lignin and subjected to WO (i.e., wet oxidation) experiments (i.e., method for treating lignin) (Kindsigo, pg. 134, ‘Experimental’) comprising, 
the alkali lignin was dissolved in 300 mL of distilled water (i.e., a mixture of lignin and water), the cold reactor was loaded with 300 mL of feed, and after preheating, oxygen was introduced into the vessel, wherein pure oxygen was used as the oxidizing agent (i.e., treating the mixture with at least one oxidizing agent, wherein the at least one oxidizing agent is oxygen) (Kindsigo, pg. 134-135, ‘Materials’ and ‘Experimental Procedure’); 
wherein after a 2-h period, the reaction was stopped (i.e., a period of 2 hours, which is within the claimed range of from about 5 seconds to about 10 hours) (Kindsigo, pg. 135, ‘Experimental Procedure’), and wherein temperatures of 110 oC, 130 oC, 150 oC, 170 oC, and 190 oC were used (i.e., at a temperature in a range of 110 oC to 190 oC, which overlaps with the claimed range of from about 130 oC to about 220 oC and the claimed range of from about 130 oC to about 210 oC) (Kindsigo, pg. 136, Table 2);
wherein during WO the pH value was recorded (Kindsigo, pg. 134, ‘Materials’) (i.e., periodically measuring the pH of the mixture), wherein at the end of the WO the pH was about 2-4 units smaller than at the beginning (i.e., the pH was measured at the beginning, during, and after WO, which is substantially the entire duration of step (a)) (Kindsigo, pg. 135, ‘Results and Discussions’), wherein liquid samples were taken 
wherein WO was performed at temperature 190 oC and pressure 1 MPa (Kindsigo, pg. 137, Fig. 1), which is below the saturation pressure at 190 oC and thus water would evaporate forming steam as evidenced by Engineering Toolbox (i.e., the distilled water from the model solution evaporates during WO, thus treating the lignin with steam). 
It would be obvious to one of ordinary skill in the art that steam would be formed during WO performed within these temperature and pressure conditions, thus treating the lignin with steam.

Given step (c) recites “as necessary…”, the limitations of step (c) are optional, and therefore not required. 

Regarding claim 1, Kindsigo further teaches wherein the amount of lignin is reduced during the 120-min oxidation processes (Kindsigo, pg. 136, Table 2). However, Kindsigo does not explicitly disclose treating biomass comprising lignocellulosic polymers.
With respect to the difference, Holtzapple teaches reacting biomass in the presence of water at a relatively high temperature wherein oxygen-containing gas, such as pure pressurized oxygen, is introduced into the reactor (Holtzapple, col. 12, line 66 – col. 13, line 1; col. 13, line 66 – col. 14, line 1) and a method for pretreating a 
As Holtzapple expressly teaches, oxygen is believed to partially oxidize the lignin which opens the biomass structure making it more enzymatically digestible (Holtzapple, col. 27, lines 41-43). Further, Holtzapple expressly teaches a great constraint to cellulose and hemicellulose accessibility is the presence of lignin and decreased lignin content causes increased digestibility (Holtzapple, col. 2, lines 24-27).
Holtzapple is analogous art, as Holtzapple is drawn to a method for pretreating a lignocellulose-containing biomass (Holtzapple, claim 1, lines 1-2).
In light of the motivation of pretreating a lignocellulose-containing biomass taught in Holtzapple, it therefore would have been obvious to one of ordinary skill in the art to substitute in the lignocellulose-containing biomass of Holtzapple for the alkali lignin in the process of Kindsigo, in order to remove lignin from the lignocellulose-containing biomass to increase enzymatic digestibility, and thereby arrive at the claimed invention.

Regarding claims 2 and 3, Holtzapple further teaches providing a lignocellulose-containing biomass, 
wherein types of useful biomass include bagasse (Holtzapple, col. 10, line 67 – col. 11, line 6), which is an agricultural by-product derived from the sugarcane milling process as evidenced by Bhadha (i.e., the biomass is selected from agricultural wastes; sugar cane bagasse);

and wherein types of useful biomass include wood and paper (Holtzapple, col. 11, line 5 – col. 11, line 6), such as softwood newspaper which is the largest fraction of most residential municipal solid waste (Holtzapple, col. 21, lines 39-40) (i.e., wood wastes; waste paper). 

Regarding claim 7, Kindsigo further teaches wherein the initial pH was 5 (Kindsigo, pg. 135, ‘Results and Discussion’) (i.e., the pH of the mixture is from pH about 4.5 to about 7.0). 
Given that Kindsigo discloses the pH that overlaps the presently claimed mixture, including pH of 5, it therefore would be obvious to one of ordinary skill in the art, to use the pH, which is both disclosed by Kindsigo and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claims 11-13, the claims further limit step (c), which is an optional embodiment of claim 1 (i.e., as necessary, based on the pH of the mixture measured in step (b), adjusting the pH of the mixture into a range of from about 4.5 to 7.5 by adding a base to the mixture) and therefore not required. As such, claims 11-13 are rejected based on identical/substantially identical reasons as claim 1.

Regarding claim 16, Kindsigo further teaches wherein a pressure of 1 MPa during the oxidation process (i.e., 1000 KPa, which is within the claimed range of from about 201.3 KPa to 2068 KPa) (Kindsigo, pg. 138, Fig. 4) and wherein wet oxidation is used at pressures from 0.5 to 25 MPa (i.e., 500 KPa to 25,000 KPa, which overlaps with the claimed range of from about 201.3 KPa to 2068 KPa) (Kindsigo, pg. 133, lines 8-11). 

Regarding claim 21, Holtzapple further teaches wherein preferably, biomass to be pretreated is fed into a chipper, grinder, chopper, shredder or the like, to be reduced in size, and wherein resulting biomass chips or particles are preferable about one-half inch (i.e., 1.27 cm, which is within the claimed range of from 0.2 mm to 12 cm) or smaller (Holtzapple, col. 11, lines 11-14),
and wherein all materials were ground by a Wiley mill to 1x1 mm particle size and the passed through a 40 mesh sieve (i.e., 0.4 mm, which is within the claimed range of from 0.2 mm to 12 cm) (Holtzapple, col. 12, lines 58-60).

Regarding claim 22, Holtzapple further teaches wherein the pretreated biomass is digested by enzymatic action, fermentation, or a combination of digestion methods (Holtzapple, col. 11, lines 60-63) (i.e., enzymatic treatment and fermentation), and wherein pretreated material was transferred from the reactors and the required amounts of cellulase and cellobiose were added to the mixture (Holtzapple, col. 15, lines 14-21) (i.e., using at least one enzyme selected from cellulases).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kindsigo in view of Holtzapple, as applied to claim 5, further in view of Ahring et al. (US 8,506,716 B2), hereinafter Ahring, as evidenced by Adelaide: What does ppm mean, hereinafter Adelaide.
Regarding claim 6, Kindsigo further teaches wherein a solution of the lignin was prepared with the properties of 750-780 mgO2/L chemical oxygen demand (COD) and 250-270 ppm of soluble total organic carbon (Kindsigo, page 134, ‘Materials’), which corresponds to 250-270 mg/L soluble total organic carbon as evidenced by Adelaide. 
However, Kindsigo does not explicitly disclose wherein a weight ratio of oxygen introduced by the at least one oxidizing agent during the treatment process to carbon in the biomass is in a range of from about 0.2 to about 1.0.
With respect to the difference, Ahring teaches process steps of wet oxidation (Ahring, col. 1, ‘Field of the Invention’) wherein lignin is oxidized (Ahring, col. 5, lines 47-49) and wherein an appropriate oxidizing agent is added to the lignocellulosic material, preferably oxygen, in an amount that depends on the content of lignin and that typically corresponds to 2-20% of the COD content of the material (Ahring, col. 2, lines 8-13). 
As Ahring expressly teaches, by using methods according to the present invention it is possible to obtain a high yield of both hexoses and pentoses (Ahring, col. 5, lines 43-44).
Ahring is analogous art, as Ahring is drawn to the treatment of lignocellulosic biomass (Ahring, col. 1, line 29).
In light of the motivation of using the amount of oxidizing agent taught in Ahring, it therefore would have been obvious to one of ordinary skill in the art to substitute in the 
It would be obvious to one of ordinary skill in the art that an amount of oxidizing agent added corresponding to 2-20% of the COD content of the solution of Kindsigo would be 15-156 mgO2/L (i.e., 0.02*750 mgO2/L = 15 mgO2/L; 0.2*780 mgO2/L = 156 mgO2/L), wherein the weight ratio of oxygen added to TOC (i.e., carbon) is 0.0556 to 0.624 (i.e., 15 mgO2/L ÷ 270 mg/L TOC = 0.0556; 156 mgO2/L ÷ 250 mg/L TOC = 0.624), which overlaps with the claimed range of from about 0.2 to about 1.0, and thereby arrive at the claimed invention. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kindsigo in view of Holtzapple, as applied to claim 1, further in view of Weil et al., Continuous pH Monitoring During Pretreatment of Yellow Poplar Wood Sawdust by Pressure Cooking in Water, 1998, Applied Biochemistry and Biotechnology, Vol. 70-72, pages 99-111, hereinafter Weil.  
Regarding claim 9, Kindsigo does not explicitly disclose wherein the pH is measured about once every second to once every hour and the pH is measured at least 2 times during the treatment step.
With respect to the difference, Weil teaches pretreating yellow poplar wood sawdust in water (Weil, pg. 101, ‘Pretreatment Reactor’) wherein the wood sawdust comprises lignin (Weil, pg. 109, Table 4), and wherein a continuous pH-monitoring system was developed (Weil, pg. 103, line 5) and the pH is measured at least about 
As Weil expressly teaches, a pH-monitoring system was developed to help characterize the trends in pH during pretreatment and to assist in the development of a base addition profile to help keep the pH within a specified range in order to reduce any catalytic degradation and the formation of any monosaccharide degradation products during pretreatment (Weil, pg. 99, ‘Abstract’).
Weil is analogous art, as Weil is drawn to a method of a method of pretreating wood sawdust (i.e., biomass comprising lignocellulosic polymers) with KOH added (i.e., adding base) to help control the pH (Weil, pg. 104, ‘Wood Sawdust Pretreatments with pH Control’).
In light of the motivation of using a pH monitoring system taught in Weil, it therefore would have been obvious to one of ordinary skill in the art to add in the pH monitoring of Weil in the process of Kindsigo in view of Holtzapple, in order to characterize the trends in pH during treatment and to develop a base addition profile to keep the pH within a specified range to reduce the formation of degradation products, and thereby arrive at the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kindsigo in view of Holtzapple, as applied to claim 1, further in view of McCorquodale (US 4,604,215), hereinafter McCorquodale.
Regarding claim 14, Kindsigo does not explicitly disclose wherein the amount of steam used in the treatment step is from about 0.1 to about 0.5 wt.%, based on a dry weight of the biomass.
With respect to the difference, McCorquodale teaches a process useful in wet oxidation applications (McCorquodale, col. 3, lines 4-5) comprising oxidizing an aqueous suspension of organic matter at elevated temperature by exposing the organic matter to an oxygen-containing gas (McCorquodale, claim 1, lines 1-4) and wherein said elevated temperature and pressure promotes the oxidation in the aqueous medium of organic matter with minimal generation of stem (McCorquodale, claim 1, lines 13-16) (i.e., a small amount of steam would be generated, which would encompass the claimed range of an amount of steam used in the treatment step from about 0.1 to about 0.5 wt.% based on a dry weight of the biomass).
As McCorquodale expressly teaches, the process comprises operating the reactor at the elevated temperature and pressure which promotes the oxidation in the aqueous medium of organic matter with minimal generation of steam (McCorquodale, col. 2, lines 19-22) and to maintain the water in liquid form so as to cause the organic material to be oxidized (McCorquodale, col. 1, lines 19-20).
McCorquodale is analogous art, as McCorquodale is drawn to a process for oxidizing (i.e., treating) an aqueous suspension of organic matter by exposing the organic matter to an oxygen containing gas (McCorquodale, col. 2, lines 8-13).
In light of the motivation of using the elevated temperature and pressure taught in McCorquodale, it therefore would have been obvious to one of ordinary skill in the art to modify the wet oxidation temperature and pressure conditions of McCorquodale in the . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kindsigo in view of Holtzapple, as applied to claim 1, further in view of Gervais (US 7,189,306 B2), hereinafter Gervais.
Regarding claim 17, Kindsigo further teaches wherein after a 2-h period, the reaction was stopped (Kindsigo, pg. 135, line 6) (i.e., the period of the treating step is 2 hours, which is within the claimed range of from about 10 seconds to about 9 hours). 
However, Kindsigo does not explicitly disclose wherein the treating step has a severity factor in a range of from about 2.5 to about 4.5.
With respect to the difference, Gervais teaches a process of treating a lignocellulosic material wherein conditions include a temperature from about 190oC to about 250oC and include hyperbaric oxygen (Gervais, col. 3, lines 41-42 and 62-65) and wherein the steam explosion used in the process of the invention has a Ro (i.e., severity factor) of from about 2.5 to about 3.7 (Gervais, col. 4, lines 54-59) (i.e., severity factor within the claimed range of from about 2.5 to about 4.5).
As Gervais expressly teaches, the process conditions of the present invention are aimed at disrupting the lignocellulosic structure and breaking up the long cellulose polymers, producing more polysaccharides and reducing the required amount of cellulase enzymes (Gervais, col. 4, lines 24-27).

In light of the motivation of using the severity factor taught in Gervais, it therefore would have been obvious to one of ordinary skill in the art to incorporate steam with the severity factor of Gervais in the process of Kindsigo in view of Holtzapple, in order to disrupt the lignocellulosic structure and produce more polysaccharides, and thereby arrive at the claimed invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kindsigo in view of Holtzapple, as applied to claim 1, further in view of Jelks (US 3,939,286), hereinafter Jelks.
Regarding claim 19, Kindsigo further teaches wherein use of catalysts during the WO process is an option for process improvement, wherein many catalysts (precious metals, metal oxides and salts, and their complexes) have been used to enhance the efficiency of the process (Kindsigo, pg. 133, lines 28-30). 
However, Kindsigo does not explicitly disclose wherein the mixture further comprises an oxidation catalyst selected from water insoluble metals, transition metals, precious metals, their salts or oxides, and combinations thereof and the oxidation catalyst comprises a metal selected from nickel, cobalt, platinum, palladium, rhenium, iron, copper, vanadium, zirconium and ruthenium.
	With respect to the difference, Jelks teaches a process for treating cellulosic plant matter particles (Jelks, claim 1, lines 1-2) and wherein the process comprises 
As Jelks expressly teaches, the catalysts serve to increase the rate of reaction (Jelks, col. 3, lines 15-19) and it appears that the metal catalyst serves in assisting to break the “beta linkage” and the glucose rings in the cellulose chain (Jelks, col. 4, lines 60-62).
Jelks is analogous art, as Jelks is drawn to a process for treating cellulosic plant matter (Jelks, claim 1, line 1).
In light of the motivation of using the metal catalyst taught in Jelks, it therefore would have been obvious to one of ordinary skill in the art to incorporate metal catalyst selected from the group consisting of elemental iron, ferric chloride, ferric sulfate and ferric nitrate of Jelks in the process of Kindsigo in view of Holtzapple, in order increase the rate of reaction, and thereby arrive at the claimed invention.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kindsigo in view of Holtzapple, as applied to claim 22, further in view of Kim et al., Pretreatment of Biomass by Aqueous Ammonia for Bioethanol Production, 2009, Biofuels: Methods and Protocols, Methods in Molecular Biology, Vol. 581, pages 79-91, hereinafter Kim, as evidenced by Rehman et al., Structure-function relationship of extremozymes, 2022, Microbial Extremozymes: Novel Sources and Industrial Applications, pages 9-30, hereinafter Rehman.

However, Holtzapple does not explicitly disclose wherein the at least one enzyme comprises at least one hemicellulase.
With respect to the difference, Kim teaches methods of pretreatment of lignocellulosic biomass (Kim, pg. 79, ‘Summary’) and wherein the enzymes used were cellulase, β-glucosidase, and xylanase (Kim, pg. 84, lines 1-3), which xylanases are hemicellulases as evidenced by Rehman.
As Kim expressly teaches, residual xylan in the treated biomass is a factor hindering accessibility of the cellulase to cellulose and external xylanase may be supplemented to improve hemicellulose hydrolysis during the enzymatic hydrolysis (Kim, pg. 82, paragraph 3, lines 21-24).
Kim is analogous art, as Kim is drawn to methods of pretreatment of lignocellulosic biomass (Kim, pg. 79, ‘Summary’).
In light of the motivation of using xylanase taught in Kim, it therefore would have been obvious to one of ordinary skill in the art to incorporate the xylanase of Kim in the process of Kindsigo in view of Holtzapple, in order to improve hemicellulose hydrolysis, and thereby arrive at the claimed invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kindsigo in view of Holtzapple, as applied to claim 22, further in view of Bjerre et al., Pretreatment of Wheat Straw using Combined Wet Oxidation and Alkaline Hydrolysis Resulting in Convertible Cellulose and Hemicellulose, 1996, Biotechnology and Bioengineering, Vol. 49, page 568-577, hereinafter Bjerre.
Regarding claim 26, Holtzapple does not explicitly disclose wherein step d) comprises fermentation in a microbial digester using at least one microorganism selected from bacteria and fungi and the at least one enzyme is produced by a bacteria or fungus used for the fermentation.
With respect to the difference, Bjerre teaches wet oxidation wherein wheat straw was mixed with water before adding oxygen pressure, and wherein the fungus, Aspergillus niger (i.e., a microbial digester using at least one microorganism selected from fungi), a known producer of cellulases and hemicellulases (Bjerre, pg. 569, lines 23-25) was cultivated in 50 mL of filtrate from the wet oxidation and after 3 days, the pellet-shaped mycelia were collected (Bjerre, pg. 571, ‘Culture’), wherein activity of mycelia-associated β-xylosidase by fermentation of A. niger on wet oxidation filtrates is 2.53 – 2.50 U/g (Bjerre, pg. 576, Table VII) (i.e., β-xylosidase is produced by a fungus used for the fermentation). 
As Bjerre expressly teaches, Aspergillus niger is a known producer of cellulases and hemicellulases (Bjerre, pg. 569, lines 23-25) and readily grew with the filtrate saccharides as a carbon source to produce the enzyme exo-β-xylosidase (Bjerre, pg. 575-576, ‘Growth Experiment of A. niger’, paragraphs 2-3).
Bjerre is analogous art, as Bjerre is drawn to a pretreatment method of wheat straw (i.e., biomass comprising lignocellulosic polymers) (Bjerre, pg. 568, lines 1-2).
Aspergillus niger taught in Bjerre, it therefore would have been obvious to one of ordinary skill in the art to incorporate the fermentation using Aspergillus niger of Bjerre in the process of Kindsigo in view of Holtzapple, in order to produce enzymes such as exo-β-xylosidase, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Demesa et al., Alkaline Partial Wet Oxidation of Lignin for the Production of Carboxylic Acids, 2015, Chem. Eng. Technol., Vol. 38, No. 12, 2270-2278 teaches the production of carboxylic acids by partial wet oxidation of alkali lignin, wherein liquid samples were taken periodically during the whole reaction time and samples were analyzed for pH. 
Jennings et al., Conditioning of dilute-acid pretreated corn stover hydrolysate liquors by treatment with lime or ammonium hydroxide to improve conversion of sugars to ethanol, 2011, Bioresource Technology, 102, pages 1240-1245 teaches pretreatment of lignocellulosic biomass comprising treating hydrolysate liquor with NH4OH. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732              

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/25/2022